Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Because of the Applicant’s amendment, and petition to revive an abandoned application 37 CFR 1.137(a), the original objection to the abstract, in the Office action filed January 13, 2022, is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Upon further review of the claims, the examiner notes the following:
Re Amended Claims 10 and 14, plus Claims 19 and 23, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the examiner notes the following.
Amended Claims 10 and 14, plus Claims 19 and 23 recite the broad recitation “the recycled PET has a maximum of 2.5 percent by weight of a mixture of isophthalic acid and diethylene glycol ….” Amended Claims 10 and 14, plus Claim 19 also recite “…wherein a proportion of isophthalic acid is at most 2.0 percent by weight and a proportion of diethylene glycol at most 2.0 percent by weight ….” which is the narrower statement of the range/limitation. Also, Claim 23 recites the narrower statement of the range/limitation of “…wherein the content of isophthalic acid is 2.0 percent by weight and the proportion of diethylene glycol is 2.0 percent by weight or less ….”
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In this case, the broad limitation could have the isophthalic acid to have a weight between 2.1-2.4%, and the diethylene glycol can have a weight of 0.1-0.4%.  The other possibility is that isophthalic acid to have a weight between 0.1-0.4%, and the diethylene glycol can have a weight of 2.1-2.4%.
Patentability
There are no prior art rejections being applied to the claims at this time.  See MPEP 2173.06 (II), “…where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Torradas et al. (2017/0136747).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736